Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered December 16, 2011, convicting him of criminal possession of a forged instrument in the second degree (five counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the County Court made a sufficient inquiry into the defendant’s claim that his retained attorney had rejected a more favorable pre-indictment plea offer without the defendant’s permission, and providently exercised its discretion in accepting defense counsel’s explanation that he had rejected the offer because the defendant had instructed him, at that point, to reject any plea offers and to take the case to trial (see People v Porto, 16 NY3d 93, 99-100 [2010]; People v Sides, 75 NY2d 822, 824 [1990]; People v Medina, 44 NY2d 199, 208 [1978]). Thus, the defendant received meaningful representation (see generally People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137, 146-147 [1981]). The court also properly denied the defendant’s request for assigned counsel, in substitution of his retained counsel, which was made prior to the entry of the defendant’s plea. The court properly determined that the defendant did not show good cause to relieve himself of his retained counsel (see People v Sides, 75 NY2d at 824; People v Medina, 44 NY2d at 208; People v Martin, 41 AD3d 616, 616 [2007]). Finally, the defendant made no showing of entitlement to assigned counsel to replace his retained counsel (see People v Wall, 56 AD3d 361, 362 [2008]). Rivera, J.E, Dickerson, Cohen, Hinds-Radix and Maltese, JJ., concur.